NONPRECEDENTIAL DISPOSITION
                    To be cited only in accordance with
                             Fed. R. App. P. 32.1




         United States Court of Appeals
                         For the Seventh Circuit
                         Chicago, Illinois 60604

                      Submitted September 16, 2010
                         Decided March 8, 2011


                                  Before

                     William J. Bauer, Circuit Judge
                     Michael S. Kanne, Circuit Judge
                    Ann Claire Williams, Circuit Judge


UNITED STATES OF AMERICA,                  ]   Appeal from the United
        Plaintiff-Appellee,                ]   States District Court for
                                           ]   the Northern District of
No. 06-2883                  v.            ]   Illinois, Eastern Division.
                                           ]
JACK L. HARGROVE,                          ]   No. 1:03-cr-00779
        Defendant-Appellant.               ]
                                           ]   James B. Moran, Judge.


                               O R D E R


     The Supreme Court vacated the judgment in this case and
remanded the matter to us so that we could consider the impact
of the Court’s decision in Skilling v. United States, 561
U.S. _____, 130 S.Ct. 2896 (2010). We called for Circuit Rule 54
statements from the parties, and they both filed statements. Our
review of these statements and the record on appeal in light of
the Skilling decision leads us to conclude that the judgment must
be reinstated and affirmed.

     The government prosecuted defendant Jack Hargrove on
theories involving both honest services fraud and money fraud.

                                                                   - over -
No. 06-2883                                                  Page 2


But it now concedes that it was wrong to present the case as one
involving an honest services theory because the case did not
involve a bribery or kickback scheme, as Skilling requires.
Skilling, however, instructs that such an error can be harmless.
The question then is whether a reasonable jury might have
convicted Hargrove of failing to render honest services for
private gain but not have convicted him of money fraud.

     The only evidence that the government presented to the jury
involved the fraudulent practices of Hargrove and others to rob a
variety of victims of millions of dollars. That evidence
provided a basis to convict Hargrove of both honest services
fraud and money fraud. No evidence was introduced at trial that
suggested Hargrove schemed in other ways to deprive any of the
victims of Hargrove’s honest services apart from the theft of
huge sums of money. As such, in order to convict Hargrove of
honest services fraud, the jury had to do so based on the
evidence that also supported the money fraud. To put it another
way, no reasonable jury could have acquitted Hargrove of money
fraud but convicted him of honest services fraud. Hargrove’s
Rule 54 Statement does not point to any evidence that suggests
otherwise.

     The judgment and sentence is reinstated and AFFIRMED.